EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bentley D. Frink (Reg. No. 50,294) on 05/04/2022.
The application has been amended as follows: 
In the claims:
1.    (Currently Amended) Radio frequency (RF) switch circuitry comprising: 
a field-effect transistor (FET) having a drain, a source, and a gate; 
 a low-pass filter comprising an inductor coupled between the gate and a drive terminal of switch driver circuitry, wherein a direct current (DC) path between the gate and the drive terminal has a total DC resistance ranging between 0.1 Q to 100 Q; and 
a plurality of additional FETs coupled in series drain-to-source between the source of first FET and a [[second RF terminal]] fixed voltage node, wherein each of the additional FETs has an additional low-pass filter coupled between gates of the additional FETs and the drive terminal.
21.   (Currently Amended) The RF switch circuitry of claim 1 further including a bypass capacitor coupled between the control terminal and [[a]] the fixed voltage node.
Allowable Subject Matter
Claim 1-24 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record does not disclose nor render obvious wherein a plurality of additional FETs coupled in series drain-to-source between the source of first FET and a fixed voltage node, wherein each of the additional FETs has an additional low-pass filter coupled between gates of the additional FETs and the drive terminal as cited with the rest of the claimed limitations.
Dependent claims 2-24 and 26 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842